DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed May 23, 2022 is acknowledged. Claim 6 has been amended. Non-elected Invention, Claims 10-19 have been withdrawn from consideration. Claims 1-19 and 21 are pending.
Action on merits of Elected invention, claims 1-9 and 21 follows.

Specification
The newly submitted title of the invention is not descriptive.  The title is: 
SEMICONDUCTOR MEMORY DEVICE HAVING A BARRIER OXIDE MATERIAL FORMED BETWEEN A LOWER CONDUCTIVE LAYER AND UPPER CONDUCTIVE LAYER OF A RECESSED WORDLINE    

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 and 21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitations “wherein the dielectric material is only in contact with the substrate and a lower surface of the gate dielectric material of the portion of wordlines buried in the isolation trenches” (amended claim 1); “wherein a portion of the access lines comprises a dielectric material below the gate dielectric material and the dielectric material does not substantially extend over vertical sidewalls of the gate dielectric material” (amended claim 6); and “wherein a portion of the access lines further comprise a dielectric material in direct contact with a lower surface of the gate dielectric material, the entirety of the dielectric material disposed below the lower surface of the gate dielectric material” (amended claim 21) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IM et al. (US. Pub. No. 2019/0088657) of record.
With respect to claim 1, As best understood by Examiner, IM teaches an apparatus as claimed including: 
a memory array comprising wordlines (GL), bit lines (BL), and memory cells (CA), each memory cell coupled to an associated one of the wordlines (GL) and an associated one of the bit lines (BL), each of the wordlines (GL) buried in a substrate (ACT), a portion of the wordlines (GL) buried in isolation trenches (110) in the substrate (ACT), the isolation trenches (110) comprising a dielectric material disposed in a bottom of the isolation trenches (110) , and each of the wordlines (GL) comprising: 
a lower conductive material (220); 
an upper conductive material (240);  
an oxidation material (230) of the lower conductive material (220) between the lower conductive material (220) and the upper conductive material (240); and
a gate dielectric material (210) in direct contact with each of the lower conductive material (220), the upper conductive material (240), the oxidation material (230), and the substrate (ACT),
wherein the dielectric material is only in contact with the substrate (ACT) and a lower surface of the gate dielectric material (210) of the portion of wordlines (GL) buried in the isolation trenches (110). (See FIG. 2A).

With respect to claim 2, the lower conductive material (220) and the upper conductive material (240) of IM are different in work function from each other.  
With respect to claim 4, the lower conductive material (220) of IM comprises titanium nitride, tungsten, or ruthenium and the upper conductive material comprises titanium nitride, tungsten, ruthenium, or polysilicon.  
With respect to claim 5, the oxidation material (230) of IM comprises a thickness of from about 1 nm to about 3 nm.  

With respect to claim 6, As best understood by Examiner, IM teaches an apparatus as claimed including: 
access lines (GL), digit lines (BL), and memory cells (CA), the access lines (GL) comprising: 
an oxidized material (230) between a first conductive material (220) and a second conductive material (240), the oxidized material (230) comprising an oxide of the first conductive material; and
a gate dielectric material (210) in direct contact with each of the first conductive material (220), the second conductive material (240), and the oxidized material (230), 
wherein a portion of the access lines (GL) comprises a dielectric material (110) below the gate dielectric material (210) and the dielectric material (110) does not substantially extend over vertical sidewalls of the gate dielectric material (210). (Seer FIG. 2A). 

With respect to claim 7, the oxidized material (230) of IM forms an interface between the first conductive material (220) and the second conductive material (240). 
With respect to claim 8, the first conductive material (220) of IM comprises titanium nitride, the oxidized material (230) comprises titanium oxynitride, and the second conductive material (240) comprises polysilicon.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over IM ‘657 as applied to claim 1 above, and further in view of KANG (US. Pub. No. 2015/0349073) of record.
IM teaches the apparatus as applied to claim 1 above including the lower conductive material (220) and the upper conductive material (240). 
Thus, IM is shown to teach all the features of the claim with the exception of explicitly disclosing the work function of the lower conductive material and the upper conductive material are of the same.   
However, KANG teaches an apparatus including: 
a memory array comprising wordlines, bit lines, and memory cells, each memory cell coupled to an associated one of the wordlines (24), each of the wordlines (24) buried in a substrate (11), each of the wordlines (24) comprising: 
a lower conductive material (19); and an upper conductive material (22),
wherein the lower conductive material (19) and the upper conductive material (22) are of the same material, thus, same work function as each other. (See FIG. 4G).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the apparatus of IM having the lower conductive material and the upper conductive material are of the same work function as taught by KANG to improve performance of the transistor. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over IM ‘657 as applied to claim 8 above, and further in view of YANG et al. (US. Pub. No. 2002/0022334) of record.
IM teaches the apparatus as described in claim 8 above including the first conductive material (220) comprises titanium nitride and the oxidized material (230) comprises titanium oxynitride. 
Thus, IM is shown to teach all the features of the claim with the exception of explicitly disclosing the titanium oxynitride being stoichiometric.
However, YANG teaches an apparatus including a first conductive material (245) comprises titanium nitride and the oxidized material (230) comprises stoichiometric titanium oxynitride. (See ¶ [0043]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the oxidized material of IM including stoichiometric as taught by YANG to reduce stress between the two layers.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over IM ‘657 in view of  LEE et al. (US. Patent No. 9,129,945).
As best understood by Examiner, IM teaches an apparatus substantially as claimed, including: 
access lines (GL), digit lines (BL), and memory cells (CA), each memory cell (CA) coupled to an associated one of the access lines (GL) and an associated one of the digit lines (BL), each of the access lines (GL) comprising: 
a first conductive material (220), an oxidized material (230) over the first conductive material (220), and a second conductive material (240) over the oxidized material (230), the oxidized material (230) comprising an oxide of the first conductive material (220); and
a gate dielectric material (210) substantially surrounding and in direct contact with the first conductive material (220), the second conductive material (240), and the oxidized material (230), 
wherein a portion of the access lines (GL) further comprise a dielectric material (110) in direct contact with a lower surface of the gate dielectric material (210), the entirety of the dielectric material (110) disposed below the lower surface of the gate dielectric material, wherein the access lines (GL) comprise a high aspect ratio. (See FIG. 2A, 7B).

Thus, IM is shown to teach all the features of the claim with the exception of explicitly disclosing the high aspect ratio being greater than or equal to about 10:1. 
However, LEE teaches an apparatus including: 
access lines (buried WL), digit lines (BL), and memory cells, wherein the access lines (buried GL) comprise a high aspect ratio of greater than or equal to about 10:1. (See FIG. 1A). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the access line of IM having a high aspect ratio of greater than or equal to about 10:1 as taught by LEE to provide the buried access line, without departing from the scope of either. 
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").

Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive.
Regarding the Amended Title 
Applicant argues: 
 Applicant respectfully submits that the title as entered by the Examiner is not indicative of the inventions as claimed and unduly restricts the claims.

However, the Examiner is unaware of any statute that shows the invention is restricted by the title. Note that, patentability of the invention is determined by the claims, not the title.
Applicant should provide any statute that show the title restricted the claims.   
The title, as amended by the Examiner, is to help other easily find the claimed invention.

Regarding the Rejection Under 35 U.S.C. 112 
Applicant argues: 
With respect to claim 1, the Examiner asserts that there does not appear to be written description of the claim limitation "wherein the dielectric material is only in contact with the substrate." Office Action at p. 3. Applicant respectfully traverses this rejection. Applicant respectfully points the Examiner to the full limitation of claim 1, as previously amended, which Serial No. 16/506,704recites "wherein the dielectric material is only in contact with the substrate and a lower surface of the gate dielectric material of the portion of wordlines buried in the isolation trenches." 
Applicant asserts that FIG. 7 and ¶¶ [0030] and [0035] of the as-filed specification provide support for the above-mentioned limitation. 

However, ¶ [0035] discloses: “the isolation trench 104 provide shallow trench isolation (STI) for active area 724 (see FIG. 7) of the substrate 102”
The above means the active areas 724 are surrounded by the STI 104. (See FIG. 8).
Which means any portions of WL 106 out side of the active areas 724 are in contact with or surrounded by the STI 104.
Thus, the “dielectric material” 108, it are not just in contact with the substrate 102 and the bottom of the WL 106 but also the sidewalls of the WL 106 as well.   
Therefore, the limitation: “wherein the dielectric material is only in contact with the substrate and a lower surface of the gate dielectric material of the portion of wordlines buried in the isolation trenches” is new matter.
Claims 2-5 are rejected for the same reason because these claims have the same limitation of independent claim 1.

With respect to amended claim 6, the new limitation “wherein a portion of the access lines comprises a dielectric material below the gate dielectric material and the dielectric material does not substantially extend over vertical sidewalls of the gate dielectric material”.
As discussed above, the “dielectric material” 108 clearly extends over vertical sidewalls of the gate dielectric material 110.
Therefore, claim 6 and all dependent claims contain new matter. 

With respect to claim 21, as discussed above, the “dielectric material” 108 surrounded the worldlines 106, including sidewalls and bottom. 
Therefore, the limitation “the entirety of the dielectric material disposed below the lower surface of the gate dielectric material” is new matter. 
The rejection is maintained.
  
Rejection Under 35 U.S.C. 102 
  Regarding claims 1, 2, 4 and 5, Applicant’s argues is directed to new matter “is only in contact with the substrate and a lower surface of the gate dielectric material”. 
Other than the new matters, Claims 1, 2, 4 and 5 are anticipated by IM.
The rejection is therefore, maintained.

Regarding claims 6-8, the “dielectric material” 110 of IM does not substantially extends over vertical sidewalls of the gate dielectric material 210.   
Claims 7-8 are rejected for the same reason.

Rejection Under 35 U.S.C. 103 
Regarding claims 3 and 9, Applicant only argues about the limitation, new matter, of independent claims 1 and 6, while fails to separately argue about the patentability of these claims.
Therefore, the rejection of claims 3 and 9 for depending on the rejected claims 1 and 6 are maintained.    

Regarding claim 21, Applicant argues that neither IM nor LEE teach about the unsupported new matter, the entirety of the dielectric material disposed below the lower surface of the gate dielectric material. 
As discussed above, this is unsupported new matter.
The rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/ANH D MAI/            Primary Examiner, Art Unit 2829